DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 03/10/2020, 06/02/2020, 09/23/2020, 01/13/2021, 06/04/2021, 03/07/2022, and 09/23/022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5-6, and 15  each recite the limitation "the motion information". There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-8, and 10-20 are rejected under 35 U.S.C. 101 because the claims recite an abstract idea.

101 Analysis – Step 1
Claim 1 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Regarding claim 1, the claim incudes limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejections. The examiner submits that the bolded limitations constitute “abstract ideas”. Claim 1 recites:

determining, by a computing system, sensor data captured by at least one sensor of a vehicle while navigating an environment over a period of time; 
determining, by the computing system, information describing one or more agents associated with the environment during the period of time based at least in part on the captured sensor data; 
generating, by the computing system, a parameter-based encoding describing the one or more agents associated with the environment during the period of time based at least in part on the determined information and a scenario schema, wherein the parameter-based encoding provides a structured representation of the information describing the one or more agents associated with the environment; and 
determining, by the computing system, a scenario represented by the parameter-based encoding based at least in part on a cluster of parameter-based encodings to which the parameter-based encoding is assigned.

The bolded limitations represent abstract ideas. For example, a mental process of observation (the information collected), using a computer as a tool to perform a mental process (generating a parameter-based encoding using information), and then making a judgement from the data (determining a scenario using data).

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

determining, by a computing system, sensor data captured by at least one sensor of a vehicle while navigating an environment over a period of time; 
determining, by the computing system, information describing one or more agents associated with the environment during the period of time based at least in part on the captured sensor data; 
generating, by the computing system, a parameter-based encoding describing the one or more agents associated with the environment during the period of time based at least in part on the determined information and a scenario schema, wherein the parameter-based encoding provides a structured representation of the information describing the one or more agents associated with the environment; and 
determining, by the computing system, a scenario represented by the parameter-based encoding based at least in part on a cluster of parameter-based encodings to which the parameter-based encoding is assigned.

Whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional limitation (or combination of limitations) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

It is clear that Applicant’s claim does not comprise any of the above additional limitations that, individually or in combination, have integrated the judicial exception into a practical application. 
While the PEG further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the PEG also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05(f)); 
•	an additional element adds insignificant extra-solution activity to the judicial exception MPEP 2106.05(g); and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use MPEP 2106.05(h).

The determining step from the sensor data is recited at a high level of generality (i.e. as a general means of gathering in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  

The “computing system” merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose vehicle environment.

The “structured representation” is a form of mere data displaying, which is a form of insignificant extra-solution activity.

The “based at least in part on a cluster of parameter-based encodings to which the parameter-based encoding is assigned” is using data (parameter based encodings) to formulate the judgement (determine a scenario), the cluster of parameter based encoding for evaluating a scenario is something a human can do (see Paragraph 0035 of Applicants specification) the fact a human utilizes a computer as a tool, is not outside of a mental process (2106.04, Section C),

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

The claim is directed to the abstract idea.   

101 Analysis - Step 2B
As explained with respect to Step 2A Prong Two, the computing system is at best the equivalent of merely adding the words “apply it” to the judicial exception and generally linking the judicial exception to a vehicle. Mere instructions to apply an exception and generally linking an exception cannot provide an inventive concept. The other additional elements are the determining from the sensor data, the structured representation, which for purposes of Step 2A Prong Two, were considered insignificant

Under the 2019 PEG, a conclusion that an additional element is insignificant extra solution activity in Step 2A should be re-evaluated in Step 2B. The other additional elements are the determining from the sensor data, the structured representation steps were considered to be insignificant extra-solution activity in Step 2A, and thus these additional elements are re-evaluated in Step 2B to determine if the additional elements are more than what is well-understood, routine, conventional activity in the field.

The specification recites that the sensors are generic sensors mounted on the vehicle (optical cameras, LiDAR, radar, infrared cameras, and ultrasound equipment), and the structured information is a table of information that is determined from the information and environment using sensors and the computing system, the specification does not provide any indication that the computing system is anything other than conventional systems within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection (determining step) or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (structured representation) is a well understood, routine, and conventional function. 

Therefore, the claim is ineligible.

101 Analysis – Step 1
Claim 2 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 2, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what type data is in the structured representation. Therefore, the claims are still ineligible

101 Analysis – Step 1
Claim 3 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 3, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what type data is in the structured representation. Therefore, the claims are still ineligible.

101 Analysis – Step 1
Claim 4 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 4, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what type data is in the structured representation. Therefore, the claims are still ineligible.

101 Analysis – Step 1
Claim 5 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 5, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what type data is in the structured representation. Therefore, the claims are still ineligible.

101 Analysis – Step 1
Claim 6 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 6, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what type data is in the structured representation. Therefore, the claims are still ineligible.

101 Analysis – Step 1
Claim 7 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 7, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what type data is in the structured representation. Therefore, the claims are still ineligible.

101 Analysis – Step 1
Claim 8 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 8, the claim incudes limitations that recite an abstract idea from claim 1.

101 Analysis – Step 2A, Prong 2
The claim specifies what type data is in the structured representation. Therefore, the claims are still ineligible.

101 Analysis – Step 1
Claim 10 is directed to a method. Therefore, the claim is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding claim 10, the claim incudes limitations that recite an abstract idea from claim 1.
The examiner submits that the bolded limitations constitute “abstract ideas”.

wherein determining the scenario represented by the parameter-based encoding further comprises: 
determining, by the computing system, that the cluster of parameter-based encodings includes a first sub-cluster of parameter-based encodings and a second sub- cluster of parameter-based encodings, 
wherein the first sub-cluster is associated with a first sub-scenario and the second sub-cluster is associated with a second sub-scenario; and 
associating, by the computing system, the parameter-based encoding with the first sub-scenario when the parameter-based encoding is assigned to the first sub- cluster; and 
associating, by the computing system, the parameter-based encoding with the second sub-scenario when the parameter-based encoding is assigned to the second sub-cluster.

The claim recites the abstract idea of determining two types of data using judgment and associating the data using judgment. These steps can be performed in the mind.

101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of Step 2A analysis in the PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):

determining, by the computing system, that the cluster of parameter-based encodings includes a first sub-cluster of parameter-based encodings and a second sub- cluster of parameter-based encodings, 
wherein the first sub-cluster is associated with a first sub-scenario and the second sub-cluster is associated with a second sub-scenario; and 
associating, by the computing system, the parameter-based encoding with the first sub-scenario when the parameter-based encoding is assigned to the first sub- cluster; and 
associating, by the computing system, the parameter-based encoding with the second sub-scenario when the parameter-based encoding is assigned to the second sub-cluster.

The “computing system” merely describes how to generally “apply” the otherwise mental judgements in a generic or general-purpose vehicle environment. 

Using a cluster of parameter based encoding for evaluating a scenario is something a human can do (see Paragraph 0035 of Applicants specification) the fact a human utilizes a computer as a tool, is not outside of a mental process (2106.04, Section C).

Therefore, the claim is ineligible.

Claims 10-20 are analogous and are rejected under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-13, and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Bagschik et al. (U.S. Publication No. 2021/0097148 A1) hereinafter Bagschik in view of Cai et al. (U.S. Patent No. 11,409,304 B1) hereinafter Cai.

Regarding claim 1,  Bagschik discloses: a computer-implemented method comprising: 
determining, by a computing system, sensor data captured by at least one sensor of a vehicle while navigating an environment over a period of time [see Paragraph 0098 - discusses a perception component using sensor systems to capture images of an object in an environment over a time span (period of time), the perception component determines movement of an object in an environment]; 
determining, by the computing system, information describing one or more agents associated with the environment during the period of time based at least in part on the captured sensor data [see Paragraph 0097 - discusses that (object) track data corresponding to motion of objects over time is determined from the perception data]; 	
generating, by the computing system, a parameter-based encoding describing the one or more agents associated with the environment during the period of time based at least in part on the determined information and a scenario schema [see Paragraph 0014 - discusses generating log data (that is then analyzed by a computing device – computers require data to be encoded in order to be analyzed), the log data includes perception data (see Paragraph 0099 - discusses that log data includes object track data), and see Paragraph 0014 - discusses that log data includes perception/sensor data that indicates objects as well as roads, sidewalks, road markers (see Paragraph 0026 - scenario schema), and see Paragraph 0063 - discusses parameterizations of log data]

determining, by the computing system, a scenario represented by the parameter-based encoding based at least in part on a cluster [see Paragraph 0124 – discusses determining probability of an individual scenario (individual cluster is associated with an individual scenario) of clusters (of log data – analyzed by computer)] of parameter-based encodings to which the parameter-based encoding is assigned [see Paragraphs 0015, 0110 and 0124 - discusses the cluster is a part of clusters (of log data – analyzed by computer)].

	However, Bagschik fails to disclose wherein the parameter-based encoding provides a structured representation of the information describing the one or more agents associated with the environment.

Cai discloses: 
wherein a parameter-based encoding provides a structured representation of information describing one or more agents associated with an environment [see Column 2 lines 27-32 – discusses parameters, from sensor data of objects and the environment, in a top-down representation 114, see Column 8 lines 32-52, Column 10 lines 44-67, and see Figure 1 below – depicts and discusses representing information classification and movement information in a top down representation 114 and an image feature representation image 122 – speed, velocity, acceleration, position, orientation, driving direction is indicated 118/126 and classification for an object/obstacle is indicated by the bounding box fill (hatched (vehicle)/solid (pedestrian)), and see Column 8 lines 52-61 – discusses road features also in the top down representation, and see Figure 1 below – depicts combining the information 128].

    PNG
    media_image1.png
    408
    492
    media_image1.png
    Greyscale

Figure 1 of Cai
Cai suggests that using a representation (top-down and image feature representation) of information describing an environment, predictions of object behavior is improved (for controlling a vehicle)) [see Column 2 lines 7-20].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the parameter-based encoding as taught by Bagschik to use a structured representation as taught by Cai in order to improve predictions of object behavior [Cai, see Column 2 lines 7-20].

Regarding claim 2, Bagschik and Cai disclose the invention with respect to claim 1. Cai further discloses wherein the structured representation of the information includes at least a type of each of the one or more agents that were present within the environment [see Figure 1 below – depicts different classifications of a pedestrian 116 (bounding box without hashes) and vehicles 118(A-N) (bounding box with hashes)].

    PNG
    media_image1.png
    408
    492
    media_image1.png
    Greyscale

Figure 1 of Cai

Regarding claim 3, Bagschik and Cai disclose the invention with respect to claim 1. Cai further discloses wherein the structured representation of the information includes respective location information for an agent, the location information including at least one of see Abstract - discusses that the top down representation includes semantic map information for objects in an environment, and see Column 8 lines 18-29 - discusses the top down representation 114 which includes semantic information for objects (bounding box) and including movement information (position), and see Figure 1 below – depicts the semantic information].


    PNG
    media_image1.png
    408
    492
    media_image1.png
    Greyscale

Figure 1 of Cai


Regarding claim 9, Bagschik and Cai disclose the invention with respect to claim 1. Cai further discloses: 
associating, by the computing system, the scenario represented by the parameter-based encoding with a corresponding vehicular response, the vehicular response modifying operation of the vehicle when the scenario is encountered [see Column 2 lines 27-32 - discusses capturing data of objects, encoding the parameters of the objects and environment, and see Column 5 lines 50-55 - discusses determining a scenario (prediction of objects) of an object (behavior) using image features (encoding of parameters), and the vehicle determining its own driving decisions (responses) before encountering the objects predicted behavior (scene), and (when) see Column 11 lines 42-44 - discusses controlling a vehicle based on the scenario (prediction of objects) determined using the encoded parameters].

Cai suggests that by determining behaviors of objects (scenes) earlier (via the parameter based encoding), the safety of the vehicle is improved [see Column 5 lines 50-55].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bagschik to include a vehicular response modifying operation of the vehicle when a scenario is encountered as taught by Cai in order to improve safety of the vehicle [Cai, see Column 5 lines 50-55].

Regarding claim 10, Bagschik and Cai disclose the invention with respect to claim 1. Bagschik further discloses: 
determining, by the computing system, that the cluster of parameter-based encodings includes a first sub-cluster of parameter-based encodings and a second sub- cluster of parameter-based encodings [see Paragraphs 0015, 0110 and 0124 - discusses the cluster is a part of a set of clusters (of log data) – set contains at least two], 
wherein the first sub-cluster is associated with a first sub-scenario and the second sub-cluster is associated with a second sub-scenario [see Paragraph 0124 – discusses that an individual cluster of a set of clusters is associated with an individual scenario – a first and second scenario are in a set, and see Paragraph 0033 – discusses types of scenarios (jaywalking, lane change, merging, and crosswalk)]; and 
associating, by the computing system, the parameter-based encoding with the first sub-scenario when the parameter-based encoding is assigned to the first sub-cluster [see Paragraph 0124 – discusses that the log data is associated with an individual cluster and then the individuals cluster (of log data) is associated with an individual scenario, and see Paragraph 0032 – discusses a jaywalking scenario being encountered]; and 
associating, by the computing system, the parameter-based encoding with the second sub-scenario when the parameter-based encoding is assigned to the second sub-cluster [see Paragraph 0124 – discusses that the log data is associated with an individual cluster and then the individuals cluster (of log data) is associated with an individual scenario, and see Paragraph 0033 – discusses a lane change scenario being encountered].

	Claims 11-13, and 16-18 are analogous to claims 1-3 and therefore are rejected under 35 U.S.C. 103 as being unpatentable over Bagschik in view of Cai.

Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bagschik in view of Cai further in view of Evans et al. (U.S. Patent No. 11,200,429 B1) hereinafter Evans.

Regarding claim 4, Bagschik and Cai disclose the invention with respect to claim 1. Cai further discloses wherein the structured representation of the information includes respective motion information for an agent, the motion information including at least a position, a direction of travel, an orientation, a velocity, an acceleration, and see Column 8 lines 32-52 - discusses where structured information includes motion (vector) information 118, the information 118 includes velocity, acceleration, and see Figure 1 below – depicts a position of an object in the top down representation, orientation of an object in the top down representation, direction of travel (velocity indicates a speed in a direction) in the top down representation].

    PNG
    media_image1.png
    408
    492
    media_image1.png
    Greyscale

Figure 1 of Cai

However, the combination of Bagschik and Cai fails to disclose a jerk associated with the agent.

Evans discloses a jerk associated with the agent [see Column 7 lines 38-40 - discusses determining/representing jerk of an object based on image data].

Since, Cai discloses motion information including at least a position, a direction of travel, an orientation, a velocity, and an acceleration associated with an agent [see Column 8 lines 32-52 and see Figure 1] except for a jerk associated with an agent. Evans however, discloses determining an associated jerk with an agent [see Column 7 lines 38-40]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Cai with the teachings of Evans such that the structured representation includes jerk with an agent, since the concept of determining jerk is a well-known and fundamental parameter in physics as shown by Cai.

Claims 14 and 19 are analogous to claim 4 and therefore are rejected under 35 U.S.C. 103 as being unpatentable over Bagschik in view of Cai further in view of Evans.

Claims 5-7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagschik in view of Cai further in view of Shalev et al. (U.S. Publication No. 2019/0377354 A1) hereinafter Shalev.

Regarding claim 5, Bagschik and Cai disclose the invention with respect to claim 1. 

However, the combination of Bagschik and Cai fails to disclose wherein the motion information for the agent is provided as relative values with respect to other agents present in the environment.

Shalev discloses wherein the motion information for the agent is provided as relative values with respect to other agents present in the environment [see Paragraph 0336 – discusses relative motion information between agents in an environment].

Shalev suggests that by determining relative motion parameters between agents (target vehicle and another vehicle) that a level of aggression of another vehicle is determined (scenario) and an appropriate navigational response is determined [see Paragraphs 0331 and 0336].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structured representation as taught by Cai to include relative values between agents as taught by Shalev in order to determine appropriate navigational responses for aggressive driving scenarios [Shalev, see Paragraphs 0331 and 0336]. 

Regarding claim 6, Bagschik and Cai disclose the invention with respect to claim 1. 

However, the combination of Bagschik and Cai fails to disclose wherein the motion information for the agent is provided as relative values with respect to road features associated with the environment.

Shalev discloses wherein the motion information for the agent is provided as relative values with respect to road features associated with the environment. [see Paragraph 0336 – discusses relative motion information between a vehicle and an obstacle (see Paragraph 0341 – discusses obstacles being debris, traffic light, road barrier) in an environment].

Shalev suggests that by determining relative motion parameters between agents (target vehicle and another vehicle) that a level of aggression of another vehicle is determined (scenario) and an appropriate navigational response is determined [see Paragraphs 0331 and 0336].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structured representation as taught by Cai to include relative values between agents as taught by Shalev in order to determine appropriate navigational responses for aggressive driving scenarios [Shalev, see Paragraphs 0331 and 0336]. 

Regarding claim 7, Bagschik and Cai disclose the invention with respect to claim 1. 

However, the combination of Bagschik and Cai fails to disclose wherein the structured representation of the information includes respective distance information for an agent,  the distance information providing at least one distance between the agent and a road feature present within the environment or a distance between the agent and a different agent present within the environment.

Shalev discloses a distance between the agent and a different agent present within the environment [see Paragraph 0336 – discusses distance between a target vehicle and object].

Shalev suggests that by determining relative motion parameters between agents (target vehicle and another vehicle) that a level of aggression of another vehicle is determined (scenario) and an appropriate navigational response is determined [see Paragraphs 0331 and 0336].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structured representation as taught by Cai to include relative values between agents as taught by Shalev in order to determine appropriate navigational responses for aggressive driving scenarios [Shalev, see Paragraphs 0331 and 0336]. 

Claims 15 and 20 are analogous to claim 5 and therefore are rejected under 35 U.S.C. 103 as being unpatentable over Bagschik in view of Cai further in view of Shalev.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bagschik in view of Cai further in view of Kim et al. (U.S. Publication No. 2019/0256087A1) hereinafter Kim.

Regarding claim 8, Bagschik and Cai disclose the invention with respect to claim 1. 

However, the combination of Bagschik and Cai fails to disclose wherein the structured representation of the information includes respective time information for an agent, the time information providing at least an estimated amount of time before the agent reaches a road feature present within the environment or an estimated amount of time before the agent reaches a different agent present within the environment.

Kim discloses time information providing an estimated amount of time before the agent reaches a different agent present within the environment [see Paragraph 0348 – discusses determining a time to collision (TTC) between two objects in an environment].

Kim suggests that by determining motion of objects (time to collisions), preventing a secondary accident is minimized [see Paragraph 0005].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structured representation as taught by Cai to include time information between agents as taught by Kim in order to minimize secondary accidents [Kim, see Paragraph 0005]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665